United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 19-2436
                      ___________________________

                           United States of America

                      lllllllllllllllllllllPlaintiff - Appellee

                                         v.

                                 Carl S. Reeder

                    lllllllllllllllllllllDefendant - Appellant
                                    ____________

                   Appeal from United States District Court
              for the Western District of Missouri - Kansas City
                               ____________

                       Submitted: November 15, 2019
                         Filed: November 26, 2019
                               [Unpublished]
                               ____________

Before SHEPHERD, KELLY, and ERICKSON, Circuit Judges.
                           ____________

PER CURIAM.
       Carl Reeder appeals the judgment of the district court1 revoking his supervised
release and sentencing him to seven months in prison and two years of supervised
release, with additional special conditions which Reeder has not challenged.

       Following careful review of the record, we conclude that the district court
imposed a substantively reasonable sentence. See United States v. McGhee, 869 F.3d
703, 705-06 (8th Cir. 2017) (per curiam). There is no indication that the district court
overlooked a relevant factor, gave significant weight to an improper or irrelevant
factor, or committed a clear error of judgment in weighing relevant factors. See
United States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc).

      We affirm the judgment of the district court and grant counsel leave to
withdraw.
                    ______________________________




      1
      The Honorable Roseann A. Ketchmark, United States District Judge for the
Western District of Missouri.

                                          -2-